Exhibit 10.27

 

As adopted on November 19, 2003

 

BANKUNITED FINANCIAL CORPORATION

CODE OF ETHICS FOR THE

CHIEF EXECUTIVE OFFICER AND SENIOR FINANCIAL OFFICERS

 

This BankUnited Financial Corporation (“BankUnited”) Code of Ethics for the
Chief Executive Officer and Senior Financial Officers (“Code of Ethics”) applies
to BankUnited’s Chief Executive Officer and Chief Financial Officer and to its
Chief Accounting Officer and Controller (collectively, “You”). BankUnited
expects all of its employees, in the fulfillment of their duties for BankUnited,
to act in accordance with the highest standards of personal and professional
integrity in all aspects of their activities, to comply with all applicable
laws, rules and regulations, to act to deter wrongdoing and to abide by the
BankUnited Code of Ethics and other policies and procedures adopted by
BankUnited to govern the conduct of its employees. This Code of Ethics is
intended to supplement the BankUnited Code of Ethics, and all persons subject to
this Code of Ethics must also comply with the BankUnited Code of Ethics
applicable to all of BankUnited’s directors, officers and employees generally.

 

Pursuant to this Code of Ethics, BankUnited hereby requires you, and you agree
to:

 

  (a)   Engage in and promote honest and ethical conduct, including the ethical
handling of actual or apparent conflicts of interest between personal and
professional relationships;

 

  (b)   Avoid conflicts of interest and disclose to the Audit Committee any
material transaction or relationship that reasonably could be expected to give
rise to such a conflict;

 

  (c)   Take all reasonable measures to protect the confidentiality of
non-public information about BankUnited or its subsidiaries and their customers
obtained or created in connection with your activities, and to prevent the
unauthorized disclosure of such information unless such disclosure is required
by applicable law or regulation or legal or regulatory process and approved by
BankUnited’s general counsel;

 

  (d)   Produce full, fair, accurate, timely and understandable disclosure in
reports or documents that BankUnited or its subsidiaries files with, or submits
to, the Securities and Exchange Commission and other regulators and in other
public communications made by BankUnited or its subsidiaries;

 

  (e)   Comply with applicable governmental laws, rules and regulations as well
as with the rules and regulations of any self-regulatory organizations of which
BankUnited or any of its subsidiaries is a member; and

 

  (f)   Promptly report any known violation of this Code of Ethics to the Audit
Committee.

 

1



--------------------------------------------------------------------------------

You understand that you, and every other officer and director of BankUnited and
every person acting under their direction, are prohibited from directly or
indirectly taking any act to fraudulently influence, coerce, manipulate or
mislead the independent public auditors of BankUnited or its subsidiaries for
the purpose of rendering the financial statements of BankUnited or its
subsidiaries misleading.

 

You understand that you will be held accountable for your adherence to this Code
of Ethics. Your failure to observe the terms of this Code of Ethics may result
in disciplinary action, up to and including termination of employment for cause.
A violation of this Code of Ethics could also constitute a violation of law and
result in civil and criminal penalties for you, your supervisors and/or
BankUnited.

 

If you have any questions regarding the best course of action in a particular
situation, you should promptly contact any member of the Audit Committee,
Corporate Governance and Nominating Committee or other committee composed of
independent members of the Board of Directors designated for this purpose by the
Board, BankUnited’s General Counsel, the law firm of Camner, Lipsitz and Poller
or BankUnited’s outside counsel, the law firm of Morgan, Lewis and Bockius.
Contact information for these persons is attached to this Code of Ethics as
Exhibit A. You may choose to remain anonymous in reporting any violation of this
Code of Ethics.

 

Waivers of this Code of Ethics may only be granted on the recommendation of the
Board of Directors, the Audit Committee or such other committee of independent
members the Board of Directors designated for that purpose. Any waivers of this
Code of Ethics will promptly be disclosed to shareholders as required by the
Securities Exchange Act of 1934 and the rules thereunder and the applicable
rules of the Nasdaq National Market or any other securities market in which
BankUnited’s securities are listed.

 

Your Personal Commitment to the BankUnited Code of Ethics for the Chief
Executive Officer and Senior Financial Officers

 

I acknowledge that I have read and received the BankUnited Code of Ethics for
the Chief Executive Officer and Senior Financial Officers, dated November 19,
2003, and understand my obligations to comply with this Code of Ethics.

 

I understand that my agreement to comply with this Code of Ethics does not
constitute a contract for employment.

 

Please sign here:______________________________

  Date:_________________________________

Please print your name:_________________________

   

 

2